UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-15543 PALATIN TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 95-4078884 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4B Cedar Brook Drive Cranbury, New Jersey (Address of principal executive offices) (Zip Code) (609) 495-2200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of May 11, 2016, 68,040,008shares of the registrant's common stock, par value $0.01 per share, were outstanding. PALATIN TECHNOLOGIES, INC. Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of March 31, 2016 and June 30, 2015 3 Consolidated Statements of Operations for the Three and Nine Months EndedMarch 31, 2016 and 2015 4 Consolidated Statements of Comprehensive Loss for the Three and Nine Months Ended March 31, 2016 and 2015 5 Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2016 and 2015 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 1 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements in this quarterly report on Form 10-Q, as well as oral statements that may be made by us or by our officers, directors, or employees acting on our behalf, that are not historical facts constitute “forward-looking statements”, which are made pursuant to the safe harbor provisions of Section 21E of the Securities Exchange Act of 1934, as amended (the Exchange Act). The forward-looking statements in this quarterly report on Form 10-Q do not constitute guarantees of future performance. Investors are cautioned that statements that are not strictly historical statements contained in this quarterly report on Form 10-Q, including, without limitation, the following are forward looking statements: · estimates of our expenses, future revenue, capital requirements; · our ability to obtain additional financing on terms acceptable to us, or at all; · our ability to advance product candidates into, and successfully complete, clinical trials; · the initiation, timing, progress and results of future preclinical studies and clinical trials, and our research and development programs; · the timing or likelihood of regulatory filings and approvals; · our expectations regarding the results and the timing of results in our Phase 3 clinical trials of bremelanotide for female sexual dysfunction, or FSD; · our expectation regarding the timing of our regulatory submissions for approval of bremelanotide for FSD in the United States and Europe; · the potential for commercialization of bremelanotide for FSD and other product candidates, if approved, by us; · our expectations regarding the potential market size and market acceptance for bremelanotide for FSD and our other product candidates, if approved for commercial use; · our ability to compete with other products and technologies similar to our product candidates; · the ability of our third-party collaborators to timely carry out their duties under their agreements with us; · the ability of our contract manufacturers to perform their manufacturing activities for us in compliance with applicable regulations; · our ability to recognize the potential value of our licensing arrangements with third parties; · the potential to achieve revenues from the sale of our product candidates; · our ability to obtain adequate reimbursement from Medicare, Medicaid, private insurers and other healthcare payers; · our ability to maintain product liability insurance at a reasonable cost or in sufficient amounts, if at all; · the retention of key management, employees and third-party contractors; · the scope of protection we are able to establish and maintain for intellectual property rights covering our product candidates and technology; · our compliance with federal and state laws and regulations; · the timing and costs associated with obtaining regulatory approval for our product candidates; · the impact of fluctuations in foreign exchange rates; · the impact of legislative or regulatory healthcare reforms in the United States; · our ability to adapt to changes in global economic conditions; and · our ability to remain listed on the NYSE MKT. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that could cause our actual results to be materially different from historical results or from any results expressed or implied by such forward-looking statements. Our future operating results are subject to risks and uncertainties and are dependent upon many factors, including, without limitation, the risks identified in this report, in our annual report on Form 10-K for the year ended June 30, 2015, and in our other Securities and Exchange Commission (SEC) filings. We expect to incur losses in the future as a result of spending on our planned development programs and results may fluctuate significantly from quarter to quarter. 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements PALATIN TECHNOLOGIES, INC. and Subsidiary Consolidated Balance Sheets (unaudited) March 31, 2016 June 30, 2015 ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale investments - Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIENCY) EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Notes payable, net of discount - Capital lease obligations Total current liabilities Notes payable, net of discount, net of current portion Capital lease obligations Other non-current liabilities Total liabilities Stockholders’ (deficiency) equity: Preferred stock of $0.01 par value – authorized 10,000,000 shares; Series A Convertible; issued and outstanding 4,030 shares as of March 31, 2016 and 4,697 shares as of June 30, 2015, respectively 40 47 Common stock of $0.01 par value – authorized 300,000,000 shares; issued and outstanding 68,040,008 shares as of March 31, 2016 and 57,128,433 shares as of June 30, 2015, respectively Additional paid-in capital Accumulated other comprehensive loss ) - Accumulated deficit ) ) Total stockholders’ (deficiency) equity ) Total liabilities and stockholders’ (deficiency) equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 PALATIN TECHNOLOGIES, INC. and Subsidiary Consolidated Statements of Operations (unaudited) Three Months Ended March 31, Nine Months Ended March 31, REVENUES: License revenue $
